Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Lee on 4 March 2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
	Please amend paragraph [0] as follows:

 [0]  This application is a continuation of U.S. Patent Application No. 15/755,512, filed on February 26, 2018, now U.S. Patent No. 10,531,348, which is the National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2016/009311, filed on August 23, 2016, which claims the benefit of U.S. Provisional Application No. 62/211,860, filed on August 30, 2015, the contents of which are all hereby incorporated by reference herein in their entirety.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest, in the context of the claims, the reception of multiple offsets for neighbor cell ranking including a first offset applied to a measurement result of the neighbor cell in dependence on whether a frequency on which the neighbor cell is configured is an inter-frequency or an intra-frequency of the serving cell, wherein the offset information further includes a second offset applied to the measurement result of the neighbor cell temporarily, and wherein the offset information further includes a third offset applied to the measurement result of the neighbor cell when the neighbor cell is a single cell point to multipoint (SCPTM) cell.
As can be seen in Novak et al. (US 2013/0308497) and Wang et al. (US 2015/0080043), it is known to provide multiple offsets for inter-frequency and intra-frequency measurements. It is also known, as seen in Godor et al. (US 2010/0232340) and Lin (us 2016/0227383) that a serving cell controls a user equipment to feedback measurement information used for optimizing SCPTM services. However, these reference are not explicit as to the provision of a particular offset for application to measurement results of a neighboring SCPTM cell in combination with other types of offsets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
3/5/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466